Citation Nr: 1749362	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  17-45 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for metastatic renal cell carcinoma as a result of herbicide agent exposure. 


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971 including service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence is at least equal that his metastatic renal cell carcinoma is related to his in-service herbicide agent exposure.  


CONCLUSION OF LAW

Service connection for metastatic renal cell cancer is warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to this claim.  However, because the claim is being granted, any notice error or duty to assist omission is harmless.
 
The Veteran asserts that his metastatic kidney cancer was caused by his in-service exposure to herbicide agents such as Agent Orange. 

Veterans who served in Vietnam during the Vietnam Era are presumed to have been exposed to herbicides in service.  Certain enumerated diseases may be service connected on a presumptive basis as due to exposure to herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Renal cell carcinoma is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure; however, the Federal Circuit has determined that a veteran may also establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In a February 2017 written statement, the Veteran's treating radiation oncologist, Dr. J.M., reviewed the Veteran's medical, family, social, and occupational histories and opined that it was at least as likely as not that his current metastatic kidney cancer is related to his exposure to herbicide agents during his active service in Vietnam.  She noted that the Veteran was a non-smoker with no history of alcohol abuse, and that his only known risk factor for developing this type of cancer is his herbicide agent exposure.  She further supported this opinion with discussion of a research study that provided evidence of a link between herbicide agent exposure and kidney cancer and citation to other medical literature supporting this link.  
There is no medical nexus opinion in contrary.  

The Board finds that the competent, credible, and probative evidence establishes that Veteran' metastatic kidney cancer is related to his in-service herbicide agent exposure; therefore, service connection is warranted.  





ORDER

Service connection for metastatic renal cell carcinoma is granted.   



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


